Citation Nr: 0401735	
Decision Date: 01/16/04    Archive Date: 01/28/04

DOCKET NO.  03 04-463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel


INTRODUCTION

The appellant had active military service from January 1974 
to May 1974, and from September 1978 to April 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2002 rating determination by the 
Huntington, West Virginia, Regional Office (RO) of the 
Department of Veteran Affairs (VA) that denied a claim of 
entitlement to service connection for sinusitis.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran filed a claim for sinusitis in March 2001.  The 
veteran's service medical records indicate that he was 
treated for various colds and upper respiratory infections, 
and was diagnosed with bilateral sinusitis in November 1979.  
April 1980 separation examination reflects no residual sinus 
condition.

VA outpatient treatment records show that the veteran was 
treated from February 2001, for various complaints of 
head/chest congestion and upper respiratory tract infections.  
In May 2002, he was noted as having symptoms including upper 
respiratory infection with sinus congestion, chest 
congestion, off and on temperature, mild shortness of breath, 
and rhinitis with mild wheezing.  The notes indicate that he 
was referred for evaluation.

In various statements and in his VA form 9 dated in February 
2003, he asserts that he was treated for sinusitis more than 
once in service, and that VAMC Clarksburg is still treating 
him for sinusitis.  In light of the above, the Board finds 
that further development is necessary to assess any current 
sinus condition and to obtain a medical opinion as to the 
nature and likely etiology of current symptomatology.  The 
duty to assist includes providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim. 38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4).

Given the May 2002 VA outpatient treatment note indicating 
referral for further evaluation, and the veteran's statements 
of current treatment for sinusitis, it is also possible that 
additional VA treatment records exist pertinent to the sinus 
problems, after May 2002. Another attempt should be made to 
obtain all Clarksburg VA records from May 2002 to the 
present. These records are considered part of the record on 
appeal since they are within VA's constructive possession. 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is Remanded to the RO for the following 
actions:
1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the Veterans Claims 
Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), pertinent to the sinusitis 
claim.

2.  The RO should obtain any outstanding 
VA treatment records from May 2002 to the 
present.  The veteran should also be 
advised to identify any post-separation 
sources of sinus treatment, and those 
records should also be obtained by the 
RO.

3.  The veteran should be afforded an 
appropriate VA ENT examination of his 
sinuses to assess the likely etiology of 
the reported sinus symptoms. The claims 
folder must be made available to the 
examiner for review, and the examiner 
must note such review in the report.   
All indicated tests, studies and 
evaluations should be performed, and an 
opinion provided as to any causal 
relationship between the current sinus 
symptoms and service.

4.  Thereafter, the RO should 
readjudicate the claim. If the benefit 
sought on appeal remains denied, the 
veteran and representative should be 
furnished a supplemental statement of the 
case (SSOC) and given an appropriate 
opportunity to respond.  Thereafter the 
case should be returned to the Board if 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


